Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri et al. (U.S. Pub No, 2019/0037458 A1) in view of Yi et al. (U.S. Patent No. 11,284,439 B2)


1. Kadiri teaches a method of a User Equipment (UE), comprising: receiving, in a first cell, a signal to configure the UE to perform a Random Access Channel-less (RACH- less) handover to a second cell [par 0088, UE 102 maybe configured to handover from a source eNB 106 (e.g., that does or does not support CA) to a different target eNB 106 (e.g., that does support CA). For example, UE 102 may be connected to source eNB 106 (e.g., in a RRC connected state) and then handover to target eNB 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention- based procedure if dedicated RACH preambles are not available. If RACH- less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106. In such aspects, if the UE does not receive a preallocated uplink grant in the message, the UE may monitor the PDCCH of the target cell], wherein: the signal comprises an uplink (UL) grant to be used in the second cell [par 0085, if RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106]; determining whether to use the UL grant, comprised in the signal received in the first cell to configure the UE to perform the RACH-less handover, in the second cell to which the UE is to perform the RACH-less handover [par 0085, if RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106”, this shows determining whether or not the UE receives an uplink grant to perform RACH less handover from the source eNB],
 	Kadiri fail to show wherein the determining whether to use the UL grant in the second cell is based upon whether the DL signal, which is indicated in the signal received in the first cell and is associated with the UL grant comprised in the signal received in the first cell, has a quality that exceeds a threshold
 	In an analogous art Yi show wherein the determining whether to use the UL grant in the second cell is based upon whether the DL signal, which is indicated in the signal received in the first cell and is associated with the UL grant comprised in the signal received in the first cell, has a quality that exceeds a threshold [claim 1, based on that the result of the RSRP measurement on the DL carrier is less than a threshold, the second UL carrier is selected as the UL carrier for the random access procedure, wherein, based on that the result of the RSRP measurement on the DL carrier is not less than the threshold, the first UL carrier is selected as the UL carrier for the random access procedure, wherein the method further comprises receiving a UL grant informing a UL carrier for a physical uplink shared channel (PUSCH) transmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Yi because  a method and apparatus for sharing a spectrum between 3rd generation partnership project (3GPP) long-term evolution (LTE) and a new radio access technology (NR) in a wireless communication system.

 
2. Kadiri and Yi creates the method of claim 1, Kadiri fail to show comprising: initiating a random access procedure in the second cell if the DL signal is not qualified.
 	In an analogous art Pelletier show comprising: initiating a random access procedure in the second cell if the DL signal is not qualified [claim 1, selecting a UL carrier for a random access procedure, among the first UL carrier and the second UL carrier, based on a result of the RSRP measurement on the DL carrier; and performing the random access procedure on the selected UL carrier based on a PRACH configuration for the selected UL carrier, wherein, based on that the result of the RSRP measurement on the DL carrier is less than a threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Yi because  a method and apparatus for sharing a spectrum between 3rd generation partnership project (3GPP) long-term evolution (LTE) and a new radio access technology (NR) in a wireless communication system.

3. Kadiri and Yi creates the method of claim 2, wherein the random access procedure is a contention free random access procedure or a contention based random access procedure [Kadiri, par 0092, VE 102 performs synchronization to the PCell of the target eNB 106 and accesses the target PCell via RACH, following a contention-free procedure if a dedicated RACH preamble was indicated in the message to perform handover (e.g. in the mobility Controlinfo), or following a contention-based procedure if no dedicated preamble was indicated].

5. Kadiri and Yi defines the method of claim 2, Kadiri fail to show wherein the random access procedure is a random access procedure for beam failure recovery.
 	In an analogous art Yi show wherein the random access procedure is a random access procedure for beam failure recovery [col 20, ln 22-30, When a UE supports both UL spectrum, and the network supports both UL frequencies, when beam failure occurs, the UE may transmit beam failure recovery request via f3 instead of f2 to enhance the reliability. There may be only one beam for PRACH transmission, so that single PRACH configuration is used. PRACH configuration carried in each SS block may be identical. A UE needs to inform best beam index of DL as beam pairing cannot be achieved via RACH procedure]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Yi because  a method and apparatus for sharing a spectrum between 3rd generation partnership project (3GPP) long-term evolution (LTE) and a new radio access technology (NR) in a wireless communication system.


6. Kadiri and Yi disclose the method of claim 2, Kadiri fail to show wherein an RACH resource for the random access procedure is configured via the signal or system information.
 	In an analogous art Yi show wherein an RACH resource for the random access procedure is configured via the signal or system information [claim 1, based on that the result of the RSRP measurement on the DL carrier is less than a threshold, the second UL carrier is selected as the UL carrier for the random access procedure, wherein, based on that the result of the RSRP measurement on the DL carrier is not less than the threshold, the first UL carrier is selected as the UL carrier for the random access procedure, wherein the method further comprises receiving a UL grant informing a UL carrier for a physical uplink shared channel (PUSCH) transmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Yi because  a method and apparatus for sharing a spectrum between 3rd generation partnership project (3GPP) long-term evolution (LTE) and a new radio access technology (NR) in a wireless communication system.


7. Kadiri and Yi demonstrates the method of claim 1, Kadiri fail to show comprising: discarding or skipping the UL grant if the DL signal is not qualified.
 	In an analogous art Yi show comprising: discarding or skipping the UL grant if the DL signal is not qualified [claim 1,  performing a reference signal received power (RSRP) measurement on the DL carrier; selecting a UL carrier for a random access procedure, among the first UL carrier and the second UL carrier, based on a result of the RSRP measurement on the DL carrier; and performing the random access procedure on the selected UL carrier based on a PRACH configuration for the selected UL carrier, wherein, based on that the result of the RSRP measurement on the DL carrier is less than a threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Yi because  a method and apparatus for sharing a spectrum between 3rd generation partnership project (3GPP) long-term evolution (LTE) and a new radio access technology (NR) in a wireless communication system.


8. Kadiri and Yi conveys the method of claim 1, comprising: transmitting, in the second cell, a complete message in response to the signal via the UL grant if the DL
signal is qualified [Kadiri par 0088, 0089, The UE 102 may not need to delay the handover execution for delivering the HARQ/ARQ responses to source eNB 106. At 906, the target eNB 106 transmits a handover acknowledgment message to the source eNB 106 (e.g., over the backhaul). In certain aspects, the message to perform handover generated by the target eNB 106 is included in the handover acknowledgment message].


9. Kadiri and Yi illustrate the method of claim 1, Kadiri fail to show wherein the determining whether to use the UL grant in the second cell is based upon whether the quality of the DL signal is at least one of above a threshold Synchronization Signal (SS)-Reference Received Signal Power (RSRP) or above a threshold Channel State Information (CSI)-RSRP.
 	In an analogous art Yi show wherein the determining whether to use the UL grant in the second cell is based upon whether the quality of the DL signal is at least one of above a threshold Synchronization Signal (SS)-Reference Received Signal Power (RSRP) or above a threshold Channel State Information (CSI)-RSRP[claim 1, based on that the result of the RSRP measurement on the DL carrier is less than a threshold, the second UL carrier is selected as the UL carrier for the random access procedure, wherein, based on that the result of the RSRP measurement on the DL carrier is not less than the threshold, the first UL carrier is selected as the UL carrier for the random access procedure, wherein the method further comprises receiving a UL grant informing a UL carrier for a physical uplink shared channel (PUSCH) transmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Yi because  a method and apparatus for sharing a spectrum between 3rd generation partnership project (3GPP) long-term evolution (LTE) and a new radio access technology (NR) in a wireless communication system.


10. Kadiri and Pelletier reveal the method of claim 1, Kadiri fail to show wherein the signal comprises an identifier of the DL signal
 	In an analogous art Yi show wherein the signal comprises an identifier of the DL signal [fig 4, col 6, ln 29-40, A region for DL control channel indicates a transmission area of a physical downlink control channel (PDCCH) for Downlink control information (DCI) transmission, and a region for UL control channel indicates a transmission area of a physical uplink control channel (PUCCH) for uplink control information (UCI) transmission. Here, the control information transmitted by the eNB to the UE through the DCI may include information on the cell configuration that the UE should know, DL specific information such as DL scheduling, and UL specific information such as UL grant]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Yi because  a method and apparatus for sharing a spectrum between 3rd generation partnership project (3GPP) long-term evolution (LTE) and a new radio access technology (NR) in a wireless communication system.


11. Kadiri teaches a method of a User Equipment (UE), comprising: receiving, in a first cell, a signal to configure the UE to perform a Random Access Channel-less (RACH- less) handover to a second cell [par 0088, UE 102 maybe configured to handover from a source eNB 106 (e.g., that does or does not support CA) to a different target eNB 106 (e.g., that does support CA). For example, UE 102 may be connected to source eNB
106 (e.g., in a RRC connected state) and then handover to target eNB 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention- based procedure if dedicated RACH preambles are not available. If RACH- less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106. In such aspects, if the UE does not receive a preallocated uplink grant in the message, the UE may monitor the PDCCH of the target cell], wherein: the signal comprises a configuration of the second cell [abstract, Certain aspects of the present disclosure relate to techniques for secondary cell (SCell) configuration signaling and activation procedures], performing an action comprising initiating a random access procedure in the second cell if the beam is not qualified [par 0085, UE 102 maintain some context information (e.g., C-RNTI) to enable return of the UE 102 to source eNB 106 in case the handover fails. In certain aspects, random access channel (RACH)-less handover is not configured for the UE 102 and/or eNBs
106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available].
 	Kadiri fail to show the signal comprises a configuration of the second cell; the configuration of which is included in the signal received in the first cell [col 6, ln 35-40, Here, the control information transmitted by the eNB to the UE through the DCI may include information on the cell configuration that the UE should know, DL specific information such as DL scheduling, and UL specific information such as UL grant],
if the beam that is indicated by the configuration in the signal received in the first cell at least one of has a quality that does not exceed a threshold or is determined to not be qualified using at least one of a Medium Access Control (MAC) layer or a Physical (PHY) layer [col 22, ln 6-10, claim 1, Handling of NR TDD/FDD UL carrier when SUL carrier is selected in RACH procedure: A UE may select one frequency based on RRM measurement, and may stay until it changes its UL frequency via RACH procedure again or configured to change by higher layer. Based on that the result of the RSRP measurement on the DL carrier is less than a threshold, the second UL carrier is selected as the UL carrier for the random access procedure, wherein, based on that the result of the RSRP measurement on the DL carrier is not less than the threshold, the first UL carrier is selected as the UL carrier for the random access procedure, wherein the method further comprises receiving a UL grant informing a UL carrier for a physical uplink shared channel (PUSCH) transmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Yi because  a method and apparatus for sharing a spectrum between 3rd generation partnership project (3GPP) long-term evolution (LTE) and a new radio access technology (NR) in a wireless communication system.


12. Kadiri and Yi creates the method of claim 11, wherein the random access procedure is a contention based random access procedure [Kadiri par 0085, UE 102 maintain some context information (e.g., C-RNTI) to enable return of the UE 102 to source eNB 106 in case the handover fails. In certain aspects, random access channel (RACH)-less handover is not configured for the UE 102 and/or eNBs 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available].

13. Kadiri and Yi define the method of claim 11, wherein the random access procedure is initiating a contention free random access procedure [Kadiri par 0085, UE 102 maintain some context information (e.g., C-RNTI) to enable return of the UE 102 to source eNB 106 in case the handover fails. In certain aspects, random access channel (RACH)-less handover is not configured for the UE 102 and/or eNBs 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a
contention-free procedure using a dedicated RACH preamble or following a contention- based procedure if dedicated RACH preambles are not available}.

14. Kadiri and Yi display the method of claim 11, wherein the random access procedure is a random access procedure for beam failure recovery [Kadiri, par 0085 In certain aspects, both source eNB 106 and UE 102 maintain some context information (e.g., C-RNTI) to enable return of the UE 102 to source eNB 106 in case the handover fails. In certain aspects, random access channel (RACH)-less handover is not configured for the UE 102 and/or eNBs 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available).


15. Kadiri and Yi  teach the method of claim 11, Kadiri fail to show transmitting a message to the first cell, wherein the message is indicative of the beam not being qualified
 	In an analogous art Yi show transmitting a message to the first cell, wherein the message is indicative of the beam not being qualified [col 20, ln 12-18, When a UE supports both UL spectrum, and the network supports both UL frequencies, when beam failure occurs, the UE may transmit beam failure recovery request via f3 instead of f2 to enhance the reliability. In other words, when a UE needs to perform beam sweeping for UL transmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Yi because  a method and apparatus for sharing a spectrum between 3rd generation partnership project (3GPP) long-term evolution (LTE) and a new radio access technology (NR) in a wireless communication system.

16. Kadiri and Yi describe the method of claim 11, comprising initiating a Radio Resource Control (RRC) connection reestablishment procedure in the first cell [Kadiri, par 0058, The control! plane also includes a radio resource control (RRC) sublayer 516 in Layer 3 (L3 layer). The RRC sublayer 516 is responsible for obtaining radio resources (i.e., radio bearers) and for configuring the lower layers using RRC signaling between the eNB and the UE].

17. Kadiri and Yi display the method of claim 11, comprising initiating abeam failure recovery procedure in the second cell [Kadiri par 0092, At 909, in certain aspects, if RACH-less handover is not configured, after receiving the message to perform handover, UE 102 performs synchronization to the PCell of the target eNB 106 and accesses the target PCell via RACH, following a contention-free procedure if a dedicated RACH preamble was indicated in the message to perform handover (e.g. in the mobilityControlinfo)],


18. Kadiri and Yi convey the method of claim 11, Kadiri fail to show wherein the beam is not qualified if a quality associated with the beam is not above a threshold.
 	In an analogous art Yi show wherein the beam is not qualified if a quality associated with the beam is not above a threshold [col 20, ln 6-15, UE reference signal received power (RSRP) measurement: If RSRP is low (compared to a threshold), the UE may select f3 for better coverage. When a UE supports both UL spectrum, and the network supports both UL frequencies, when beam failure occurs, the UE may transmit beam failure recovery request via f3 instead of f2 to enhance the reliability].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Yi because  a method and apparatus for sharing a spectrum between 3rd generation partnership project (3GPP) long-term evolution (LTE) and a new radio access technology (NR) in a wireless communication system.

21. Kadiri provide a User Equipment (UE) comprising: a processor; and a memory coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: receive, in a first cell [par 0013], a signal to configure the
UE to perform a Random Access Channel-less (RACH-less) handover to a second cell [par 0088, UE 102 maybe configured to handover from a source eNB 106 (e.g., that does or does not support CA) to a different target eNB 106 (e.g., that does support CA). For example, UE 102 maybe connected to source eNB 106 (e.g., in a RRC connected state) and then handover to target eNB 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available. If RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre- allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106. In such aspects, if the UE does not receive a pre-allocated uplink grant in the message, the UE may monitor the PDCCH of the target cell], and determine whether to use the UL grant [par 0094, the UE 102 receives uplink grant via the PDCCH of the target cell], comprised in the signal received in the first cell to configure the UE to perform the RACH-less handover, in the second cell to which the UE is to perform the RACH-less handover [par 0085, if RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106”, this shows determining whether or not the UE receives an uplink grant to perform RACH less handover from the source eNB], wherein the determining is based upon whether the DL signal associated with the UL grant comprised in the signal[par 0094, if RACH-/less handover is configured and the UE 102 did not get the periodic pre-allocated uplink grant in the message to perform handover, the UE 102 receives uplink grant via the
PDCCH of the target cell. In certain aspects, the UE 102 uses the first available uplink grant after synchronization to the target cell]
 	Kadiri fail to show wherein the determining whether to use the UL grant in the second cell is based upon whether the DL signal, which is indicated in the signal received in the first cell and is associated with the UL grant comprised in the signal received in the first cell, is selected as being qualified using at least one of Medium Access Control (MAC) layer or a Physical (PHY) layer.
 	In an analogous art Yi show wherein the determining whether to use the UL grant in the second cell is based upon whether the DL signal, which is indicated in the signal received in the first cell and is associated with the UL grant comprised in the signal received in the first cell, is selected as being qualified using at least one of Medium Access Control (MAC) layer or a Physical (PHY) layer[col 22, ln 6-10, claim 1, Handling of NR TDD/FDD UL carrier when SUL carrier is selected in RACH procedure: A UE may select one frequency based on RRM measurement, and may stay until it changes its UL frequency via RACH procedure again or configured to change by higher layer. Based on that the result of the RSRP measurement on the DL carrier is less than a threshold, the second UL carrier is selected as the UL carrier for the random access procedure, wherein, based on that the result of the RSRP measurement on the DL carrier is not less than the threshold, the first UL carrier is selected as the UL carrier for the random access procedure, wherein the method further comprises receiving a UL grant informing a UL carrier for a physical uplink shared channel (PUSCH) transmission].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Yi because  a method and apparatus for sharing a spectrum between 3rd generation partnership project (3GPP) long-term evolution (LTE) and a new radio access technology (NR) in a wireless communication system.


22. Kadiri and Yi define the UE of claim 21, Kadiri fail to show wherein the processor is configured to execute the program code stored in the memory to: initiate a random access procedure in the second cell if the DL signal is not qualified.
 	In an analogous art Yi show wherein the processor is configured to execute the program code stored in the memory to: initiate a random access procedure in the second cell if the DL signal is not qualified[claim 1, selecting a UL carrier for a random access procedure, among the first UL carrier and the second UL carrier, based on a result of the RSRP measurement on the DL carrier; and performing the random access procedure on the selected UL carrier based on a PRACH configuration for the selected UL carrier, wherein, based on that the result of the RSRP measurement on the DL carrier is less than a threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Yi because  a method and apparatus for sharing a spectrum between 3rd generation partnership project (3GPP) long-term evolution (LTE) and a new radio access technology (NR) in a wireless communication system.




Response to Arguments

Notably, Tamura seems to be silent as to determining whether to use a UL grant, in a signal received in a first cell, in a second cell based upon whether the DL signal is qualified. Rather, Tamura seems to provide for checking whether or not the reception power for DL of the path loss reference cell is at the threshold if the uplink resource is not granted to the equipment UE.

The examiner respectfully disagrees the claim 1 was rejected by Kadiri in view of Pelletier. The applicant argument is moot in view of the rejected claims.


Notably, Park seems to be silent as to a configuration, in a signal received in a first cell, is indicative of a beam to be used by a UE to monitor a channel of a second cell; and that the UE performs an action if the beam is not qualified. Rather, Park seems to provide for a base station indicating whether an RS resource is quasi co-located with DM-RSs of a control channel, and/or a beam failure indication initiating a random access procedure.

The examiner respectfully disagrees the claim 1 was rejected by Kadiri in view of Pelletier. The applicant argument is moot in view of the rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468